Citation Nr: 0510312	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for nephropathy, 
claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The veteran served on active duty from September 1969 until 
April 1972.  Service in Vietnam is indicated by the evidence 
of record.  

In an August 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for type 
2 diabetes mellitus.   In October 2002, the RO denied the 
veteran's claims of entitlement to service connection to 
hypertension, nephropathy, gout and neuropathy, all  claimed 
as secondary to service-connected diabetes mellitus.  The 
October 2002 rating decision denied the veteran's claims.  
The veteran disagreed with the October 2002 rating decision 
only as to the issues of secondary service connection for 
hypertension and nephropathy.  The appeal was perfected by 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2003.

The issue of entitlement to service connection for 
nephropathy claimed as secondary to service-connected 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The competent and probative medical evidence of record does 
not indicate that the veteran's hypertension was caused or 
aggravated by his service-connected diabetes.  



CONCLUSION OF LAW

Hypertension was not incurred due to or aggravated by a 
service-connected condition.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

The veteran seeks entitlement to secondary service connection 
for hypertension.  Essentially he contends that his 
hypertension was either caused by or aggravated by his 
service-connected diabetes mellitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2003 SOC, the January 2004 SSOC and the 
March 2004 SSOC of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
February 2002 which was specifically intended to address the 
requirements of the VCAA.  The February 2002 letter from the 
RO explained in detail the evidence needed to substantiate 
his claim.  Thus, this letter along, with the May 2003 SOC, 
the January 2004 SSOC and the March 2004 SSOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case and what evidence was already of 
record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002 letter, the veteran was informed that VA would 
"make reasonable efforts to ...get evidence necessary to 
support your claim."  The letter went on to advise that VA 
would get "medical records, employment records, or records 
from other Federal agencies."  The veteran was also informed 
that he would be schedule for VA examinations if such was 
deemed to be necessary.  [An examination was subsequently 
completed.]  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2002 letter that 
"[i]t's still your responsibility to support your claim with 
appropriate evidence."  The February 2002 letter further 
informed the veteran that he was responsible to provide 
"enough information about these records so that we can 
request them from the person or agency who has them".  The 
veteran was also informed that he was responsible to sign a 
release to give VA the authority to request documents.  

The February 2002 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [February 2002 letter, 
pages 2, 3.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2002 letter directed the 
veteran to "tell us about any additional information or 
evidence that you want us to try and get for you."  The 
Board believes that the VCAA notice provided by the RO 
complied with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the February 2002 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The Board additionally notes that the 
fact that the veteran's claim was adjudicated by the RO in 
October 2002, prior to the expiration of the one-year period 
following the February 2002 VCAA letter, does not render the 
RO's notice invalid or inadequate.  The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  In this 
case, the letter sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided initial 
notice of the VCAA in February 2002, prior to the initial 
adjudication of these claims by rating decision in October 
2002.  See Pelegrini v. Principi, 17 Vet. App 412 (2004).    

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and private medical records which were identified by 
the veteran.  The veteran was accorded a VA Compensation and 
Pension (C&P) examination in October 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran indicated in his July 2003 appeal that he did not 
wish for a hearing to be scheduled.  See 38 C.F.R. § 3.103 
(2004).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Relevant law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In order for service connection to be granted on a secondary 
basis, three elements must be present: evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

Private medical records have been obtained for the period 
between May 1980 and April 2002.  The records indicate 
hypertension during the entire period.  The records include a 
July 1993 record which indicates a diagnosis of diabetes.  A 
June 2001 treatment record noted the veteran's ongoing 
treatment for hypertension and noted that the veteran's 
hypertension was well-controlled with medication.  

In August 2002, the RO granted the veteran's claim of 
entitlement to service connection for type 2 diabetes 
mellitus, based on his presumed exposure to herbicides in 
Vietnam.  See 38 C.F.R. § 3.307, 3.309.  

In October 2002 the veteran underwent a VA C&P examination.  
In the examination report, the examiner noted that the 
veteran was first diagnosed with hypertension in 1979 and was 
not diagnosed with diabetes until over a decade later.  The 
records reflected stable and well controlled hypertension 
with no indication of an increase in severity due to 
diabetes.  The examiner concluded that due to the later onset 
of the veteran's diabetes relative to his hypertension that 
the veteran's hypertension was not caused by the veteran's 
diabetes.  

A January 2004 letter from R.C., D.O. states that due to the 
veteran's diabetes his hypertension requires additional 
medications in order to remain controlled.  Dr. R.C. did not 
opine as to whether or not diabetes caused or aggravated the 
severity of the veteran's hypertension.  

Analysis

The veteran seeks entitlement to hypertension, which he  
claims is secondary to his service-connected diabetes.  

As discussed above, the following analysis applies.  In order 
for service connection to be granted on a secondary basis, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, supra.

With respect to elements (1) and (2), it is undisputed that 
the veteran has been diagnosed with hypertension and that he 
has been granted service connection for diabetes mellitus.  
Accordingly, the first two elements are satisfied.  

As to element (3), medical nexus, there is of record one 
competent and probative medical nexus opinion on the matter 
of the relationship between the veteran's hypertension and 
diabetes, the October 2002 VA C&P examination report.  In it, 
the examiner references his review of the veteran's service 
records and medical treatment records from 1980 through April 
2002, which documented a history of stable and well-
controlled diabetes.  Based on the examination and the 
records review, the VA examiner determined that the two 
conditions were not related.  

The Board observes in passing that the VA examiner's opinion 
appears to be congruent with the evidence of record, which 
shows the onset of hypertension before the onset of diabetes, 
as well as not identified increase in hypertension after 
diabetes became manifest.

The Board has also considered the January 2004 letter from 
R.C., D.O.  That letter does not support a finding of nexus 
between the veteran's hypertension and diabetes.  The letter 
merely states that the veteran's hypertension requires higher 
doses of medication in order to be controlled because the 
veteran is a diabetic.  No basis was stated for that 
conclusion.  At most, the letter indicates an increase of 
treatment for hypertension, but does not indicate that either 
the veteran's diabetes caused the hypertension or that the 
veteran's hypertension is more severe due to the veteran's 
service-connected diabetes.  Increased treatment is not the 
same thing as increased disability, and increased disability 
is required for a finding of secondary service-connection.  
See Allen, supra.  As noted elsewhere in this decision, there 
is no indication that the veteran's hypertension became worse 
after diabetes was diagnosed, and the veteran has pointed to 
no clinical evidence evidencing such worsening.  Accordingly, 
the letter of R.C. does not satisfy element (3), medical 
nexus.  

In short, because there is a specific finding that a nexus 
between the hypertension and the service-connected condition 
does not exist, with no evidence to the contrary, element (3) 
is not satisfied.  The veteran's claim of entitlement fails 
on that basis.  

Therefore, for the reasons set out above, the Board has 
determined that the competent and probative medical evidence 
of record does not indicate a nexus between the veteran's 
diabetes and his incurrence of hypertension, nor does the 
evidence indicate any aggravation of hypertension by 
diabetes.  The benefit sought on appeal is denied.  


ORDER

Service connection of hypertension secondary to service-
connected diabetes mellitus is denied.  




REMAND

2.  Entitlement to service connection for nephropathy, 
claimed as secondary to service-connected diabetes mellitus.

The veteran also seeks entitlement to nephropathy, claimed as 
secondary to his service-connected diabetes mellitus.  For 
the reasons explained immediately below, the Board has 
determined that a remand is in order.  

As explained in greater detail above, in a claim of 
entitlement to secondary service connection there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability.  
See Wallin,  supra.

It is undisputed that the veteran has been granted service-
connection for diabetes mellitus satisfying element (2).  
With respect to element (1) current disability, a private 
medical treatment record includes the diagnosis of diabetic 
nephropathy.  Element (1) is also satisfied.  

With respect to element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, such evidence is 
lacking.  The October 2002 C&P examination was silent on the 
issue of any diagnosed kidney problem or any relationship 
between a kidney disability and the veteran's service-
connected diabetes.  

The Board finds that a medical nexus opinion is necessary 
prior to reaching a decision in the veteran's case.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). [where 
there is evidence of record satisfying the first two 
requirements for service connection, but there was not of 
record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran to 
undergo a VA examination to determine the 
nature and etiology of any current kidney 
disorder.  Any diagnostic testing which 
is deemed to be appropriate by the 
examiner should be accomplished.  The 
examiner should review the claims file in 
conjunction with the examination and 
provide an opinion as to whether any 
kidney disorder currently found is as 
likely as not related to the veteran's 
service-connected diabetes mellitus, 
including whether the diabetes aggravates 
the kidney condition.  

2.  Following completion of the 
foregoing, VBA should readjudicate the 
veteran's claim of entitlement to service 
connection for nephropathy.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


